Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 1-4 are pending. Claims 1-3 have been amended.
	In light of the terminal disclaimer of 04-20-2021, the double patenting rejections of claims have been withdrawn.
	In light of Applicant’s amendments, objections to claims 2 and 3 have been withdrawn.
Response to Arguments
	Applicant's amendments/arguments filed on 04-20-2021 have been fully considered.
	Applicant asserts that “Gedge and Lang, whether taken individually or in combination, fail to disclose or render obvious at least "passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes, wherein the second authentication level is higher than the first authentication level,". As stated in the previous office action Lang (Paragraph [0036]) discloses decreasing of trust level based on user location, and the magnitude of the rat of decrease increased if the user locating is different that during a previous user transaction. Lang furthermore teaches when the trust level decreased additional authentication factor and information is requested (paragraph [0060]). The above citation clearly reads on the limitation of “passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes”. 

Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gedge et al. (US Publication No.2009/0260075) in view of Lang (US Publication No.2009/0199264), further in view of Deshpande et al. (US Publication No. 2008/0060061).
	As per claim 1, Gedge teaches a method for passive authentication by a computing system (paragraph [0006], establishing identity of a subject, assessing the identity of the subject) , the method comprising:  receiving, by the computing system, a first attribute (paragraph [0006]-[007], receiving/monitoring behavior of subject); passively authenticating, by the computing system, a user at a first authentication level based on comparing the first attribute to one or more first previously stored attributes (paragraph [0006],“comparing the behavior with a set of behavior…and assessing the identity of the subject on the basis of the comparison”; paragraph [0039], “the provision of a suitable VSA to the authenticating device AD allows the subject to automatically logon” (passively authentication)); receiving, by the computing system, a second attribute (paragraph [0008]-[0010], assessing the identity based on sequence of behavioral events, location of the request location of the subject; paragraph [0050] “newly generated signature”); and wherein the first and second attributes each comprise an event indicative of the user or a physical characteristic of the user (paragraph [0007], paragraph [0039] and figure 1), and wherein each previously stored attribute comprises a previously stored event, a previously paragraph [0038], “collection of many behavioral events”).
	Gedge does not explicitly teach passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes, wherein the second authentication level is higher than the first authentication level.
However, in an analogous art, Lang teaches passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level (paragraph [0036] “decrease of the trust level)  based on comparing the second attribute to one or more second previously stored attributes (paragraph [0036], “decrease of the trust level may be based on a user location…the magnitude of the rate of decrease may be increased if the user location is different that during a previous user transaction”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gedge to include passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes as disclosed by Lang. This would have been obvious because person having ordinary skill in the art would have been motivated to do so in order to achieve the predictable result of dynamically determine trust level and authenticate users based on trust level.
	While Gedge in view of Lang teaches passively updating the first authentication level to a second authentication level different from the first authentication level. Gedge in view of Lang does not explicitly disclose the second authentication level is higher than the first authentication level. However, updating to a second authentication level , where the second authentication level being higher than the first authentication level is old and well known in the art of computer security as illustrated by Deshpande (paragraph [0043] , generated authentication level is higher than the first authentication level).
	It would have been obvious to one of ordinary skill in the art time of the invention to combine Gedge and Lang with Deshpande to include the well know feature of updating to a higher authentication level, in order to achieve the predictable result of securely providing access to data having higher security level through a stronger and more robust authentication method.

Allowable Subject Matter
Claims 2-4 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior arts taken singly or in combination, fail to anticipate or render  computing an overall weighted confidence level based upon the first attribute having the first weight and the second attribute having the second weight; comparing the overall confidence level to a confidence level based upon previously stored attributes corresponding to the first attribute and the second attribute, wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for one or more users; and passively authenticating, by the system, a user at an authentication level based on the comparison of the overall confidence level to the confidence level based upon the one or more previously stored attributes.

Conclusion


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437